Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 11/27/2019 is acknowledged. Claims 1-6 have been amended. Thus, claims 1-6 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
of a directive antenna of a local positioning system while setting up said system” is unclear and implies that the directive antenna is a transmitting antenna, which is contrary to claim 2, which states "receiving at least two of said signals by the antenna’, i.e. the antenna being a receiving antenna renders the claim unclear and indefinite. Thus, it would appear that the application is rather about "Method for estimating the coverage area of a local positioning system.” 
Furthermore, when reading the preamble in the context of the entire claim, the recitation “a directive antenna” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Claims 2-6 are depending on claim 1, and are rejected as the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. 
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cutrer et al. (U.S Patent No. 5668562 A1) in view of Bassiri et al. (U.S Publication No. 20150296388 A1).
Regarding claim 1, Cutre discloses a method for estimating the coverage area of a local positioning system while setting up said system, said antenna being located in the vicinity of an area of interest (see fig. 1-10, col. 4, lines 34-36, and lines 64-67, col. 5, lines 1-63, and col. 7, line 66 through col. 8, line 9), the method comprising:
distributing a plurality of transponders (60) over the area of interest (62), (see col. 5 lines 34-40); 
performing measurements of signal strength between the antenna and said transponders (see col. 5, lines 40-63); and 
estimating the coverage area by using said measurements (see col. 5, lines 40-63).
Cutre does not explicitly disclose the antenna is directive antenna.
Bassiri, on the other hand, discloses a method for automatic determination of antenna numbers and locations, and if there are directional antennas installed, before the calculation of the initial antenna number, the receiver points and the coverage areas are updated by the directional antenna coverage. According to the convergence criteria and the pre-existing omni-directional antenna in each group, the antenna locations are determined, and updated considering the obstacles, non-placement areas and multiple area coverage (see paragraph [0099] through [0100]).

Regarding claim 2, Cutre in view of Bassiri discloses the method according to claim 1, wherein the performing measurements further comprises: 
emitting a signal by each of the plurality of transponders (see col. 5, lines 28-33 by Cutre); 
receiving at least two of said signals by the antenna (see col. 5, lines 24-27); and 
measuring a power indicator for each received signals (see col. 8, lines 1-9 by Cutre).
Regarding claim 3, Cutre in view of Bassiri discloses all the limitations of the method according to claim 2, except for specifying that wherein the power indicator is the Received Signal Strength Indicator.
However, Bassiri further discloses the coverage percentage is calculated by comparing the weakest received signal of N handsets and the target RSSI (received signal strength indication). RSSI in the invention is the received signal strength of the desired signal only (see paragraph [0094] by Bassiri).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that for data throughput coverage, the coverage percentage is calculated by the lowest data rates and the target data rates. 
Regarding claims 4 and 5, Cutre in view of Bassiri discloses all the limitations of the method according to claim 2, except for specifying that wherein the estimating the coverage area further comprises sorting the transponders according to whether or not the signal they have emitted has been received by the antenna and according to the power indicators for the received signals; and wherein the estimating the coverage area further comprises producing a coverage map of the area of interest, according to the sorting.
However, Cutre further discloses as coverage is mapped within a building, measurement results and optimal installation sites for the architectural categories present in the building are stored in a coverage database. Such a database contains indicators to maps of coverage categories, measurement locations and test antenna sites within the map, as well as the measured signal strengths at each location. An indicator to a map may be the map itself, or a reference to a map stored elsewhere. Preferably, the database also contains computed optimal installation sites for each category (see col. 7, lines 35-45). Cutre also discloses an apparatus 80 of the present invention preferably includes test antennas 60 or 72, a receiver 82 for receiving signals from test antennas 60 or 72, measuring means 84 for measuring the strengths of the signals from test antennas 60 or 72, and storage means 86 for storing the signal strengths measured at each measurement location 62 or 74 (see col. 7, line 66 through col. 8, line 9). Thus “sorting the transponders” is considered non-inventive option to 
Regarding claim 6, Cutre in view Bassiri discloses all the limitations of the method according to claim 1, except for specifying that wherein the distributing further comprises homogeneously spreading the transponders on the area of interest.
However, the feature "homogeneously spreading the transponders” is merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances (for example, if the shape of the building it requires), in order to solve the problem posed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that Cutre in view of Bassiri discloses homogeneously spreading the transponders, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/25/2022